ACCEPTED
                                                                                                                                          01-15-00212-CV
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00212-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                     3/20/2015 3:54:36 PM
                                                                                                                                      CHRISTOPHER PRINE
Appellate Case Style:         John T. Preston, Brilliant Novelty, LLC and C Change Investsments, LLC                                               CLERK

                        Vs.
                              Janet Northrup Chapter 7 Trustee for the estate of NC12, Inc.

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/20/2015 3:54:36 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Jane
First Name:     Christoph                                                   Middle Name: Langdell
Middle Name:                                                                Last Name:         Robinson
Last Name:      Henkel                                                      Suffix:
Suffix:                                                                     Law Firm Name: Ahmad Zavitsanos Anaipakos Alavi & Mensing

Pro Se:                                                                     Address 1:         1221 McKinney, Ste. 3460
                                                                            Address 2:
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77010
                                                                            Telephone:         713-655-1101              ext.
                                                                            Fax:       713-655-0062
                                                                            Email:     jrobinson@azalaw.com
                                                                            SBN:       24062970

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
                                                                            First Name:        Sean
First Name:     John                                                        Middle Name:
Middle Name: T.                                                             Last Name:         Gorman
Last Name:      Preston                                                     Suffix:
Suffix:                                                                     Law Firm Name: Ahmad Zavitsanos Anaipakos Alavi & Mensing

Pro Se:                                                                     Address 1:         1221 McKinney, Ste. 3460
                                                                            Address 2:




                                                                 Page 1 of 14
                                                        City:              Houston
                                                        State:     Texas                    Zip+4:    77010
                                                        Telephone:         713-655-1101          ext.
                                                        Fax:       713-655-0062
                                                        Email:     sgorman@azalaw.com
                                                        SBN:       08218100

I. Appellant                                            II. Appellant Attorney(s)
   Person       Organization (choose one)                       Lead Attorney
Organization Name: Brilliant Novelty, LLC               First Name:        Jamie
First Name:                                             Middle Name: A.
Middle Name:                                            Last Name:         Aycock
Last Name:                                              Suffix:
Suffix:                                                 Law Firm Name: Ahmad Zavitsanos Anaipakos Alavi & Mensing

Pro Se:                                                 Address 1:         1221 McKinney, Ste. 3460
                                                        Address 2:
                                                        City:              Houston
                                                        State:     Texas                    Zip+4:    77010
                                                        Telephone:         713-655-1101          ext.
                                                        Fax:       713-655-0062
                                                        Email:     jamieaycock@azalaw.com
                                                        SBN:       24050241

I. Appellant                                            II. Appellant Attorney(s)
   Person       Organization (choose one)                       Lead Attorney
Organization Name: C Change Investments, LLC            First Name:
First Name:                                             Middle Name:
Middle Name:                                            Last Name:
Last Name:                                              Suffix:
Suffix:                                                 Law Firm Name:

Pro Se:                                                 Address 1:
                                                        Address 2:
                                                        City:
                                                        State:     Texas                    Zip+4:
                                                        Telephone:                               ext.
                                                        Fax:
                                                        Email:
                                                        SBN:

III. Appellee                                           IV. Appellee Attorney(s)
    Person      Organization (choose one)                       Lead Attorney
Organization Name:                                      First Name:        Timothy

                                               Page 2 of 14
First Name:     Janet                                Middle Name: M.
Middle Name:                                         Last Name:         McCloskey
Last Name:      Northrup                             Suffix:
Suffix:                                              Law Firm Name: Carrigan, McCloskey & Roberson, LLP
Pro Se:                                              Address 1:         945 Heights Blvd.
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77008
                                                     Telephone:         (713) 868-5581           ext.
                                                     Fax:       (713) 868-1275
                                                     Email:     tmccloskey@cmrllp.com
                                                     SBN:       13417650

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Blake
First Name:                                          Middle Name: E.
Middle Name:                                         Last Name:         Rizzo
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Carrigan, McCloskey & Roberson, LLP
Pro Se:                                              Address 1:         945 Heights Blvd.
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77008
                                                     Telephone:         (713) 868-5581           ext.
                                                     Fax:       (713) 868-1275
                                                     Email:     brizzo@cmrllp.com
                                                     SBN:       24034073

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Thomas
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Woolley
Last Name:                                           Suffix:




                                            Page 3 of 14
Suffix:            Law Firm Name: Carrigan, McCloskey & Roberson, LLP
Pro Se:            Address 1:       945 Heights Blvd.
                   Address 2:
                   City:            Houston
                   State:   Texas                       Zip+4:   77008
                   Telephone:       (713) 868-5581           ext.
                   Fax:     (713) 868-1275
                   Email:   rwoolley@cmrllp.com
                   SBN:     24042193




          Page 4 of 14
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Corporation & Partnership

Date order or judgment signed: February 9, 2015                          Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: March 2, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Appealable pursuant to CPRC 51.104(a)(7): denial of special appearance
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Appeal of an interlocutory order pursuant to CPRC 51.014.

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes        No
If yes, please specify statutory or other basis for such status:
Appeal of interlocutory order. TRAP 40.1(b)
Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed: March 2, 2015
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 14
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     11th Judicial District                                     Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.):                                Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: March 2, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Mike                                                Were payment arrangements made with clerk?
Middle Name: D.                                                                                                  Yes       No    Indigent
Last Name:        Miller
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         Harris County Civil Courthouse
Address 2 :        201 Caroline, 9th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     (713) 368-6020           ext.
Fax:
Email: Jackie_Struss@justex.net



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 14
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:      Yes        No       If yes, date filed:

Will file:    Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:Parties have already mediated and are actively involved in settlement discussions.
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator? Hon. David Jones
What type of ADR procedure? mediation
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Corporation & Partnership
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appeal of denial of special appearance. Appellants are seeking dismissal from the case. Standard is de novo review.


How was the case disposed of?        Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Denial of special appearance
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 7 of 14
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                       Telephone                     Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:      Jane Langdell Robinson



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-14-00703-cv                                                  Trial Court: 215th District Court

  Style:     Emjo Investments, Ltd. and H.J. von der Goltz

     Vs. Michael Sydow, John Preston, Christoph Henkel, C Change Investments, LLC, Brilliant Novelty, LLC, Chalsys Capital
           Partners, LLP, Sonio Lo and Meliora Energy Technologies




                                                              Page 8 of 14
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            March 20, 2015



Printed Name: Jane Langdell Robinson                                                      State Bar No.:   24062970



Electronic Signature: /s/ Jane Langdell Robinson
    (Optional)




                                                               Page 9 of 14
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on March 20, 2015         .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Jane Langdell Robinson
                                                                                (Optional)

                                                                         State Bar No.:      24062970
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      March 20, 2015
Manner Served: eServed

First Name:       Timothy

Middle Name: M.
Last Name:        McCloskey
Suffix:
Law Firm Name: Carrigan, McCloskey & Roberson, L.L.P.
Address 1:        945 Heights Blvd.
Address 2:
City:             Houston, Texas 77008
State     Texas                       Zip+4:
 Telephone:       713-868-5581        ext.
Fax:      713-868-1275

Email:    tmccloskey@cmrllp.com

If Attorney, Representing Party's Name: Janet Northrup
Please enter the following for each person served:




                                                               Page 10 of 14
Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Jeffrey

Middle Name: B.
Last Name:        Kaiser
Suffix:
Law Firm Name: Kaiser, P.C.
Address 1:        Enterprise Bank Building
Address 2:        2211 Norfolk, Suite 528

City:             Houston
State     Texas                     Zip+4:    77098
Telephone:        713-571-8000      ext.
Fax:      713-571-8002

Email:    jkaiser@kaiser-law.com

If Attorney, Representing Party's Name: H.J. von der Goltz
Please enter the following for each person served:

Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Kelley

Middle Name: M.
Last Name:        Keller
Suffix:
Law Firm Name: Ellison Keller, P.C.
Address 1:        5120 Woodway Dr., Suite 6019
Address 2:
City:             Houston
State     Texas                     Zip+4:
Telephone:        713-266-8299      ext.
Fax:      713-266-8201

Email:    kkeller@ellison-keller.com

If Attorney, Representing Party's Name: Michael Collins
Please enter the following for each person served:




                                                             Page 11 of 14
Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Andrew

Middle Name: K.
Last Name:        Meade
Suffix:
Law Firm Name: Hawash Meade Gaston Neese & Cicack
Address 1:        2118 Smith St.
Address 2:
City:             Houston
State     Texas                     Zip+4:    77002
Telephone:        713-658-9001      ext.
Fax:      713-658-9011

Email:    ameade@hmgnc.com

If Attorney, Representing Party's Name: Sameer Ahmed
Please enter the following for each person served:

Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Michael

Middle Name: C.
Last Name:        Watson
Suffix:
Law Firm Name: Michael C. Watson
Address 1:        4309 Yoakum, Suite 3000
Address 2:
City:             Houston
State     Texas                     Zip+4:    77006
Telephone:        713-254-4315      ext.
Fax:      713-400-1864

Email:    mwatson@michaelcwatson.com

If Attorney, Representing Party's Name: C Change Investments, LLC and Brilliant Nov
Please enter the following for each person served:




                                                          Page 12 of 14
Date Served:      March 20, 2015
Manner Served: Fax

First Name:       James

Middle Name:
Last Name:        Ardoin
Suffix:
Law Firm Name: Ardoin Law, PLLC
Address 1:        2118 Smith St.
Address 2:
City:             Houston
State     Texas                     Zip+4:    77002
Telephone:        713-574-8900      ext.
Fax:      713-574-1404

Email:    jimmy@ardoinlawpllc.com

If Attorney, Representing Party's Name: Aydin Muderrisoglu
Please enter the following for each person served:

Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Billy

Middle Name:
Last Name:        Shepherd
Suffix:
Law Firm Name: Shepherd, Scott, Clawater & Houston, LLP
Address 1:        2777 Allen Parkway, 7th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4:    77019-213
Telephone:        713-650-6600      ext.
Fax:      713-650-1720

Email:    bshepherd@sschlaw.com

If Attorney, Representing Party's Name: Michael Sydow
Please enter the following for each person served:




                                                             Page 13 of 14
Date Served:      March 20, 2015
Manner Served: Fax

First Name:       Thomas

Middle Name:
Last Name:        Pirtle
Suffix:
Law Firm Name: Laminack, Pirtle & Martines
Address 1:        5020 Montrose Blvd., 9th Floor
Address 2:
City:             Houston
State     Texas                     Zip+4:   77006
Telephone:        713-292-2750      ext.
Fax:      713-292-2755

Email:    tomp@lpm-triallaw.com

If Attorney, Representing Party's Name: Michael Sydow




                                                        Page 14 of 14